              Case 5:20-cv-00973-F Document 12 Filed 01/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

    DONNELL SHAMOND KEARNEY,                     )
                                                 )
           Plaintiff,                            )
                                                 )
    -vs-                                         )      Case No. CIV-20-0973-F
                                                 )
    ROY COOPER, et al.,                          )
                                                 )
           Defendants.                           )

                                            ORDER

           This action was initiated by plaintiff, a federal inmate appearing pro se, pursuant
to “diversity of citizenship.” It is brought against “Department of Justice members.”
           On November 25, 2020, the magistrate judge entered a Report and
Recommendation. Doc. no. 9 (the Report). The Report recommends that unless
plaintiff pays the filing fee within twenty-one days of any order adopting the Report,
the court should deny plaintiff’s deficient in forma pauperis motions and dismiss this
action without prejudice based on plaintiff’s failure to comply with the magistrate
judge’s orders to cure or to pay the filing fee. The Report advises plaintiff of the right
to file an objection to the Report and that any objection was due on or before
December 16, 2020. The Report further advises that failure to make a timely objection
to the Report waives the right to appellate review of both the factual and legal questions
contained in the Report. No objection was filed,1 and the filing fee remains unpaid.




1
  On December 23, 2020, the court received a letter from plaintiff which was postmarked
December 18, 2020. Doc. no. 10. (The letter and envelope say nothing about use of the prison
mailbox system.) The letter mentions several concepts and is largely incomprehensible.
Accordingly, even if the court were to consider the letter as a timely objection (which the court
does not do), the result stated in this order would not change because the objection would be
denied.
             Case 5:20-cv-00973-F Document 12 Filed 01/13/21 Page 2 of 2




        After careful consideration, the Report is ACCEPTED, ADOPTED and
AFFIRMED. Unless the full filing fee is paid within twenty-one days of the date of
this order, the deficient in forma pauperis motions will be denied and this action will be
dismissed without prejudice.
        IT IS SO ORDERED this 13th day of January, 2021.




20-0973p001.docx




                                            2
